BRIGHT, Senior Circuit Judge, concurring.
I concur in this opinion only because this panel is bound by the precedent of the majority opinion in Hogue v. Clinton, 791 F.2d 1318 (8th Cir.1986).
I believe that Hogue was wrongly decided. Chief Judge Lay in dissent stated:
Further, it seems clear that the “Policies and Procedures on Employee Griev*402anee of the Department of Human Services” creates such a contract between Hogue and his employers. The grievance procedure states that an employee “who feels he/she has been terminated unfairly will have the right to appeal, under the following formal procedure.” This provision may be properly construed to impose substantive restraints on the decision to terminate. The term “unfair” in the employment context lends itself to an ordinary meaning of “without good cause.” Thus, the appeal procedure here should be interpreted to both create a contract between Hogue and his employer that he will not be terminated except for cause, and to transform a “mere procedure” into a substantive expectancy.
Hogue, 791 F.2d at 1326 (Lay, C.J., dissenting) (footnote omitted).
I agree with Chief Judge Lay’s views, but as I have stated, this panel is bound by the principles of Hogue as laid down in the majority opinion.